Title: To Thomas Jefferson from the Commissioners of the Federal District, 5 July 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
Washington. July 5th. 1792

We have received several plans for the public Buildings, which we had prepared to send forward; and expect several more will be presented; but as we have just heard, from the Presidents Steward, that he may be expected here, by the 15th Instant; we shall, to save the Trouble of carrying and returning, retain them for his inspection and choice here.
Mr. Hoben, applies himself closely, to a Draft for the President’s house; he has made very favorable impressions on us. Our affairs in general are in rather a pleasing Train; and we hope that as soon as plans are approved, we shall be able to proceed with vigour. We are Sir, your mo. Obedt & mo hble Servts

Th Johnson
Dd: Stuart
Danl Carroll

